DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05 February 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 February 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “dark” in claims 5 and 6 is a relative term which renders the claims indefinite. The term “dark” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term “dark” renders the color of the outer and base layers indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorny et al. (US 2003/0148093 A1).
	Gorny et al. is directed to a multilayered article comprising layers A, B, and C, formed of thermoplastic plastic materials wherein layer B contains a pigment coated with titanium dioxide (paragraph 0002).  A pigment coated with titanium dioxide is an infrared reflective pigment (e.g. see paragraph 0034 on page 8 of the instant specification).  Layer B is situated between layers A and C (paragraph 0027).  Layer B corresponds on the intermediate layer of the claims while A (or C) and C (or A) represent the base and outer layers.  The article may be used as wall cladding (paragraph 0031), i.e. siding.  Layers A, B, and C may be made of different plastic materials (paragraph 0038).  The article is preferably formed by coextrusion (paragraph 0050).  In the embodiments of the examples, the middle coextruded layer has a thickness of about 60 m and is formed from a different plastic material (i.e. Makrolon® 3108) than the base layer (i.e. Makrolone® 1243) (paragraph 0097).

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 21, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gorny et al. (US 2003/0148093 A1).
	Gorny et al. teach all the limitations of claims 3, 7, 21, 22, and 26, as outlined above, except for explicitly specifying the amount of infrared transmission and absorption exhibited by the article.  However, the object of the article of Gorny et al. is to produce an IR-reflecting product (paragraph 0019) that may be used as thermal insulation (paragraph 0042).
	As such, one of ordinary skill in the art would expect the limitations of claims 3, 7, 21, 22, and 26 to be inherently satisfied by the article of Gorny et al. since a IR-reflecting product used as thermal insulation would be expect to have a high degree of IR reflection and a low degree of IR absorption.  Alternatively, it would have required no more than routine experimentation and ordinary skill to optimize the layers (e.g. pigment concentration, choice of thermoplastic materials, etc.) to maximize the amount of IR reflection and minimize the amount of IR absorption since the purpose of the article is to be IR-reflecting thermal insulation.

Claim Rejections - 35 USC § 103
Claims 5, 6, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gorny et al. (US 2003/0148093 A1).
	Gorny et al. teach all the limitations of claims 5, 6, and 23-25, as outlined above, except for exemplifying an embodiment wherein the multilayered article has a dark color and A and C layers that are as thick as the B layer.
	Regarding claims 5 and 6, Gorny et al. teach that the A and C layers (i.e. the outer layers) may contain colorants (paragraph 0053).  Therefore, it would have been obvious to one of ordinary skill in the art to add colorants to the outer layers of the multilayered article of Gorny et al. with the choice of color. including dark colors, subject to aesthetic desires.
	Regarding claims 23-25, Gorny et al. teach that layer C has a preferred thickness of as high as 1000 m (paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art to use a C layer having a thickness of as high as 1000 m.  Since the A and C layers of Gorny et al. can each read on either the base or outer layer of the instant claims, a C layer having a thickness of 1000 m in a multilayered article with a B layer having a thickness of 60 m (as shown in the examples) would satisfy the limitations of claims 23-25.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787